UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No. 1) (Mark One) S QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:0-21174 Avid Technology, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation or Organization) 04-2977748 (I.R.S. Employer Identification No.) 75 Network Drive Burlington, Massachusetts01803 (Address of Principal Executive Offices, Including Zip Code) (978) 640-6789 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesSNoo Indicate by check mark whether the registrant has submitted and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesSNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer£ Non-accelerated Filer£ (Do not check if smaller reporting company) Accelerated FilerS Smaller Reporting Company£ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNoS The number of shares outstanding of the registrant’s Common Stock as of November 7, 2011 was 38,605,460. AVID TECHNOLOGY, INC. FORM 10-Q/A FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2011 TABLE OF CONTENTS Page EXPLANATORY NOTE 2 PART II. OTHER INFORMATION 3 ITEM 6. EXHIBITS 3 SIGNATURE 4 EXHIBIT INDEX 5 EXPLANATORY NOTE The sole purpose of this Amendment No. 1 to the Quarterly Report on Form 10-Q (the "Form 10-Q") of Avid Technology, Inc. for the quarter ended September 30, 2011 is to furnish Exhibit 101 to the Form 10-Q in accordance with Rule 405 of Regulation S-T.Exhibit 101 to the Form 10-Q provides the consolidated financial statements and related notes from the Form 10-Q formatted in XBRL (eXtensible Business Reporting Language). No other changes have been made to the Form 10-Q. This Amendment No. 1 to the Form 10-Q speaks as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the original Form 10-Q. Pursuant to Rule 406T of Regulation S-T, the interactive data files on Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and otherwise are not subject to liability under those sections. 2 PART II ITEM 6.EXHIBITS. Incorporated by Reference Exhibit No. Description Furnished with this Form 10-Q Form or Schedule SEC Filing Date SEC File Number Amended and Restated By-Laws of Avid Technology, Inc. 8-K October 21, 2011 000-21174 Amendment No. 1 to Credit Agreement dated as of August 16, 2011, by and among Avid Technology, Inc., Avid Technology International B.V., Pinnacle Systems, Inc., Avid General Partner B.V., each of the lenders party thereto, and Wells Fargo Capital Finance, LLC, as agent for the lenders. 10-Q November 10, 2011 000-21174 10.2# Letter Agreement between Avid Technology, Inc. and Ronald S. Greenberg dated September 23, 2011. 10-Q November 10, 2011 000-21174 Certification of Principal Executive Officer pursuant to Rules 13a-14 and 15d-14 under the Securities Exchange Act of 1934, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 10-Q November 10, 2011 000-21174 Certification of Principal Financial Officer pursuant to Rules 13a-14 and 15d-14 under the Securities Exchange Act of 1934, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 10-Q November 10, 2011 000-21174 Certifications pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 10-Q November 10, 2011 000-21174 101.INS## XBRL Instance Document X 101.SCH## XBRL Taxonomy Extension Schema Document X 101.CAL## XBRL Taxonomy Calculation Linkbase Document X 101.LAB## XBRL Taxonomy Label Linkbase Document X 101.PRE## XBRL Taxonomy Extension Presentation Linkbase Document X # Management contract or compensatory plan identified pursuant to Item 15(a)(3) ## Pursuant to Rule 406T of Regulation S-T, XBRL (eXtensible Business Reporting Language) information is deemed not filed or a part of a registration statement or prospectus for purposes of Sections11 or 12 of the Securities Act of 1933, as amended, is deemed not filed for purposes of Section18 of the Securities Exchange Act of 1934, as amended,and otherwise is not subject to liability under these sections. 3 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. AVID TECHNOLOGY, INC. (Registrant) Date:November 10, 2011 By: /s/ Ken Sexton Ken Sexton Executive Vice President, Chief Financial Officer and Chief Administrative Officer (Principal Financial Officer) 4 EXHIBIT INDEX Incorporated by Reference Exhibit No. Description Furnished with this Form 10-Q Form or Schedule SEC Filing Date SEC File Number 101.INS# XBRL Instance Document X 101.SCH# XBRL Taxonomy Extension Schema Document X 101.CAL# XBRL Taxonomy Calculation Linkbase Document X 101.LAB# XBRL Taxonomy Label Linkbase Document X 101.PRE# XBRL Taxonomy Extension Presentation Linkbase Document X # Pursuant to Rule 406T of Regulation S-T, XBRL (eXtensible Business Reporting Language) information is deemed not filed or a part of a registration statement or prospectus for purposes of Sections11 or 12 of the Securities Act of 1933, as amended, is deemed not filed for purposes of Section18 of the Securities Exchange Act of 1934, as amended,and otherwise is not subject to liability under these sections. 5
